People v Williams (2015 NY Slip Op 08056)





People v Williams


2015 NY Slip Op 08056


Decided on November 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2015

Sweeny, J.P., Acosta, Richter, Manzanet-Daniels, JJ.


4392/10 -3342/11 -3343/11 -3344/11 16043 3346/11 16042 16441 16040 16039

[*1] The People of the State of New York, Respondent, —
vDavaughnte Williams, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren Springer of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Ramandeep Singh of counsel), for respondent.

Judgments, Supreme Court, Bronx County (William Mogulescu, J.), rendered March 21, 2013, convicting defendant, upon his plea of guilty, of robbery in the first degree (three counts), robbery in the second degree, attempted assault in the first degree, criminal possession of a weapon in the second degree, and menacing in the second degree, and sentencing him to an aggregate term of ten years of incarceration and five years of post-release supervision, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 5, 2015
CLERK